Order issued July 29, 2015




                                       S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                       ________________________________________

                                  No. 05-13-01555-CR
                                  No. 05-13-01556-CR
                                  No. 05-13-01557-CR
                       ________________________________________

                        THOMAS MATTHEW COREA, Appellant

                                              V.

                          THE STATE OF TEXAS, Appellee


                                        ORDER

                          Before Justices Bridges, Lang, and Schenck

       Based on the Court’s opinion of this date, we GRANT the March 2, 2015 motion of

Riann C. Moore for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk

of the Court to remove Riann C. Moore as counsel of record for appellant. We DIRECT the

Clerk of the Court to send a copy of this order and all future correspondence to Thomas Matthew

Corea, TDCJ No. 1892436, Ellis Unit, 1697 FM 980, Huntsville, Texas, 77343.


                                                   /David L. Bridges/
                                                   DAVID L. BRIDGES
                                                   JUSTICE